Citation Nr: 1415580	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-49 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.   Entitlement to a disability rating in excess of 10 percent for lumbosacral muscle strain with degenerative arthritis.  

2.  Entitlement to a compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In February 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran also testified during a local hearing before a Decision Review Officer in September 2010.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence in support of his claims with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Board finds that a new VA examination is required to evaluate the current nature and severity of the Veteran's service-connected lumbosacral muscle strain with degenerative arthritis.  In the September 2010 VA examination report, the examiner noted that the neurological examination was normal, but there was intermittent L5 radiculopathy.  Since that time, the Veteran submitted evidence consisting of private treatment records regarding manifestations of radiculopathy.  Currently, the evidence is insufficient to determine whether any neurological manifestations may be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In addition, the most recent VA examination was conducted more than three years ago.  Therefore, a new VA examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

With respect to the service-connected sinusitis, the Veteran testified that he experiences more than six episodes of non-incapacitating episodes of sinusitis per year.  The rating criteria provide a rating of 10 percent for sinusitis that is manifested by three to six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting by year and provide a 30 percent for sinusitis that is manifested by more than six non-incapacitating episodes per year.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (DC's 6510 through 6514).  The claims file does not contain any treatment records, aside from a January 2012 VA treatment record, that reflect any episodes or treatment for sinusitis.  Without documentation of episodes of sinusitis, the Board cannot grant a rating of 10 percent or higher solely based on the Veteran's assertions of experiencing sinusitis with the delineated symptoms in the rating criteria.  Id.  The Veteran is directed to seek treatment when he experiences such episodes and to provide treatment records or provide release forms so that VA may request treatment records on his behalf for any treatment he received for his service-connected sinusitis.  Finally, the Veteran was provided VA examinations in September 2009 and September 2010; however, the examiners did not comment as to whether the Veteran experienced sinusitis manifesting in non-incapacitating episodes, which is part of the relevant rating criteria.  A new VA examination is required.  

During the Travel Board hearing, the Veteran testified that he received "all" VA treatment regarding his sinusitis.  The claims file only contains copies of VA treatment records dated in January 2012 that the Veteran submitted.  On remand, all VA treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should make efforts to seek medical treatment when he is experiencing episodes of sinusitis and submit any records of treatment for his sinusitis.  

Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider pertaining to the disabilities on appeal.  If private records are identified, make two attempts for the relevant private treatment records or make a finding that the records do not exist or a second request for such records would be futile.  Notify the Veteran of any negative response.

2.  Obtain all VA treatment records from the Central Arkansas Health Care System (HCS) and any other VA facility identified by the Veteran.  

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected sinusitis.  The claims file must be made available to the VA examiner.  Any indicated studies and tests must be completed.  

Describe all manifestations of the Veteran's sinusitis, to include the frequency, if any, of non-incapacitating episodes and incapacitating episodes.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbosacral muscle strain with degenerative arthritis.  The claims file must be made available to the VA examiner.  Any indicated tests or studies must be completed.  

Report all manifestations of the disability to include ranges of motion of the spine.

The examiner must address whether the Veteran has any neurological disability that is associated with his lumbosacral muscle strain with degenerative arthritis.  Please state all neurologic diagnoses and identify the location and specific nerve or nerves involved.  Provide an assessment as to the severity of each manifestation, such as whether the Veteran experiences incomplete paralysis and whether such paralysis is mild, moderate, or severe.   

A complete rationale for any opinion reached must be provided. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative.  After an appropriate amount of time has been provided for response, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


